                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
       vs.                                             Case No. 21-cr-24-wmc

STEPHEN ROBESON,

                     Defendant.


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Stephen Robeson, the defendant in the above-

captioned matter, is represented by:

                     Joseph A. Bugni
                     Federal Defender Services of Wisconsin, Inc.
                     22 East Mifflin Street, Suite 1000
                     Madison, Wisconsin 53703
                     Telephone: [608] 260-9900
                     Facsimile:    [608] 260-9901

       Dated at Madison, Wisconsin, this 5th day of March, 2021.

                                         Respectfully submitted,

                                         Stephen Robeson, Defendant

                                         /s/Joseph A. Bugni
                                         Joseph A. Bugni

FEDERAL DEFENDER SERVICES
 OF WISCONSIN, INC.
22 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703
Tel: 608-260-9900
Fax: 608-260-9901
Joseph_bugni@fd.org
                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
